ERVIN, Judge.
This is an appeal from an order denying a motion to expunge portions of the same *1108grand jury presentment that was the subject of the appeal in Presentment of Grand Jury (Freeport School Project) Winter Term 1988, Hilton Dev. Co. v. Chandler, 544 So.2d 1104 (Fla. 1st DCA 1989). For the reasons set forth below, we affirm.-
First, appellant is a member of the school board and a grand jury may lawfully investigate and report findings relating to general activities of public institutions and personnel, including practices, procedures, incompetency, inefficiency, mistakes and misconduct involving public offices and monies. Miami Herald Publishing Co. v. Marko, 352 So.2d 518, 521 (Fla.1977); Kelly v. Sturgis, 453 So.2d 1179, 1182 (Fla. 5th DCA 1984). Second, although appellant challenged certain comments contained in the presentment on the basis that they had no factual foundation, it appears from his argument and the record that what appellant is really challenging is the truth of factual findings made by the grand jury. The law is well settled that a circuit court has no obligation to review the record before the grand jury to determine whether evidence supports the grand jury’s findings. Moore v. 1986 Grand Jury Report on Pub. Hous., 532 So.2d 1103 (Fla. 3d DCA 1988).
AFFIRMED.
SHIVERS and JOANOS, JJ., concur.